DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 12/10/2020. 
Claim(s) 1, 3-10, 12 and 14-19 are currently pending. 
Claim(s) 8 have been withdrawn. 
Claim(s) 1 and 18-19 have been amended. 
Claim(s) 2, 11 and 13 have been canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-7, 9-12, 14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0220190, Lee et al. in view of US 2012/0138130, Guter et al. and WO2014/111314, Dimroth et al. with US 20150325711 used as an English language equivalent, and further in view of US 2004/0079408, Fetzer et al. with evidentiary support provided by US 2006/0144435, Wanlass et al.
Regarding claims 1 and 19
	Lee teaches a solar cell stack (corresponding to solar cell 1 comprising a stacked structure including layers 10, 12, 14, 16 and 18) [Fig. 1 and paragraph 0011] comprising: 
a first semiconductor solar cell (bottom cell, 12) having a p-n junction made of a second material (e.g. GaAs) which has a first lattice constant (bottom cell 12 reads on the claimed “first semiconductor solar cell” because it comprises a middle p-n junction made of a semiconductor material such as, for example, GaAs which has a lattice constant of 5.65 Å as evidenced by Wanlass; Fig. 2, broken line 52) [Lee, Fig. 1 and paragraph 0011; Wanlass, Fig. 2];
a second semiconductor solar cell (middle cell, 16) having a p-n junction made of a first material (e.g. InGaAs) which has a second lattice constant (middle cell 16 reads on the claimed “second semiconductor solar cell” because it comprises a bottom p-n junction made of a semiconductor material such as, for example, InGaAs which has a lattice constant of 5.74 Å as evidenced by Wanlass; Fig. 2, broken line 52) [Lee, Fig. 1 and paragraph 0011; Wanlass, Fig. 2]. 
Examiner notes that because Lee teaches that the plurality of solar cells have different lattice constants/bandgaps (reason for the incorporation of the buffer layer to 
The first lattice constant being at least 0.008 Å smaller than the second lattice constant because the first and second semiconductor solar cells, 16 and 12, are made of GaAs and InGaAs which have lattice constants of 5.65 Å and 5.74 Å respectively as evidenced by Wanlass [see Fig. 2 and paragraph 0035].  Therefore, the first lattice constant is 0.09 Å smaller than the second lattice constant.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Lee teaches a metamorphic buffer (corresponding to graded buffer layer 14) formed between the first semiconductor solar cell (12) and the second semiconductor solar cell (16) [Figs. 1-2 and paragraphs 0011-0012], the metamorphic buffer including a series of layers (see directly adjacent layers 142-148 providing a transition between layers 141 and 149 which have the same lattice constant as the respective adjacent cell) [Fig. 2 and paragraph 0012].  

wherein each lattice constant of the layers (e.g., 142, 143, 144) of the metamorphic buffer (14) is larger than the first lattice constant (GaAs has a lattice content 5.65 Å as evidence by fig. 2 of Wanlass) because the lattice constant is graded across the buffer so as to provide lattice matching between adjacent cells 12 and 16 [paragraph 0012].  Therefore, because second solar cell (16) comprises InGaAs (lattice constant = 5.74 Å; Fig. 2 of Wanlass), the lattice constants of the layers of the buffer will be gradually increasing from the first lattice constant (5.65 Å) to the second lattice constant (5.74 Å).    It is further noted that the co-doped layers have a material composition that is similar to or the same as the adjacent sub-graded layer [paragraph 0012].
Lee further teaches that metamorphic buffer layer (14) adjoins the first semiconductor solar cell (12) and the second semiconductor solar cell (16), wherein the layers of the metamorphic buffer (14) have a doping (layers 142-148 are n-doped) [paragraph 0011], and wherein the dopant concentration within the layers of the 17 cm-3 to 1020 cm-3) [paragraph 0012].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
With regards to the limitations “a difference in a dopant concentration (N/cm3) between each of the layers being greater than 4E17 N/cm3” and “wherein the concentration of dopants first increases over a sequence of the series of layers of the metamorphic buffer from layer to layer and subsequently decreases in the series of layers of the metamorphic buffer”, one of ordinary skill in the art would have recognized the doping concentration within the layers of a metamorphic buffer as a result-effective variable.
Fetzer teaches that the doping concentrations within a graded buffer layer can be controlled to affect the structure by hardening the material, hindering both dislocation glide and possibly nucleation [paragraph 0012].
Absent a showing of criticality or unexpected results with respect to the dopant concentration within the layers of the buffer (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in order to achieve the desired structure of the material (hardness, dislocations, etc.).  It has been held that discovering 
With regards to the limitation “each lattice constant of the layers of the metamorphic buffer increasing in a direction of the second semiconductor solar cell”, Lee teaches that the lattice constant of the graded sub-layers are gradually varied by varying the indium contents [paragraph 0012].  Lee further teaches that the material composition of the co-doped intermediate layer is similar to or the same as the adjacent sub-graded layer which is just formed before the co-doped intermediate layer [paragraph 0012].  Therefore, each lattice constant of the layers of the metamorphic buffer increases in a direction of the second semiconductor solar cell (the first and second semiconductor solar cells are 5.65 Å and 5.74 Å respectively as evidenced by Wanlass; Fig. 2).
Further, Guter teaches that the grading profile within a buffer layer (transition layer) can vary continuously or gradually changed [paragraph 0006].
Absent a showing of criticality or unexpected results with respect to lattice constant of each layer within the buffer (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in order to achieve the desired grading profile.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Modified Lee does not teach a last layer of the series of at least three directly adjacent layers of the metamorphic buffer having a lattice constant in a direction of the second semiconductor solar cell that is greater than the lattice constant of the second 
Dimroth teaches a buffer layer (corresponding to Regions A, B, C, Excess layer, and lattice adapted layer) positioned between a first semiconductor solar cell (see bottom semiconductor layers) and a second semiconductor solar cell (see top semiconductor layers) [Figs. 3A-3B], the buffer layer a series of at least three layers, the wherein the last layer (corresponding to an excess layer) has a lattice constant in a direction of the second semiconductor solar cell that is greater than the lattice constant of the second semiconductor solar cell (the excess layer has a lattice constant that extends beyond the target lattice constant of the second semiconductor solar cell so that the underlying buffer layers can be further relaxed and the subsequent solar cell structures can be grown without strain) [Figs. 3A-3B and paragraphs 0023-0024].  By providing a last layer having a lattice constant that is greater than that of the second semiconductor solar cell a relaxed structure and without strain can be grown [Figs. 3A-3B and paragraph 0023].  
Dimroth also teaches an additional layer (corresponding to lattice adapted layer) disposed between the last layer (excess layer) of the series of at least three directly adjacent layers of the metamorphic buffer and the second semiconductor solar cell [[see Figs. 3A-3B and paragraph 0066], wherein the lattice constant of the additional layer (lattice adapted layer) is equal to the lattice constant of the second semiconductor solar 
The devices of Lee and Dimroth are analogous references in the field of solar cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the buffer layer of Lee to include a last layer having a larger lattice constant than that of the second solar cell and an additional layer between said last layer and the second semiconductor solar cell so that a relaxed structure without strain can be grown [Dimroth, paragraphs 0002, 0011, 0023-0025 and 0066].
With regards the limitation “wherein the additional layer has the same dopant concentration as the last layer of the series of at least three directly adjacent layers”, one of ordinary skill in the art would have recognize said parameter as a result effective variable.   Absent a showing of criticality or unexpected results with respect to the dopant concentration within the layers of the buffer (a result-effective variable), it would have found obvious to optimize the particular amount of dopants within each layers of the buffer (including the excess and the additional layer) in order to achieve the desired structure/strain relaxation within the material [Fetzer, paragraph 0012].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claim 3
	 With regards to the limitation "wherein the lattice constant of the metamorphic buffer increases layer by layer by at least 0.003 Å in the direction of the second 
The difference between the lattice constants 5.65 Å (GaAs cell, 12) and 5.74 Å (InGaAs cell, 16) corresponds to a difference of lattice constant of 0.09 Å. Given that Lee teaches seven steps (see layers 142-148) to achieve the lattice matching between 141 and 149, which have the same lattice parameter of the adjacent cells 12 and 16, the average lattice change across seven steps corresponds to 0.09 Å/7 = 0.013 Å. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to split the lattice matching evenly between the seven layers (142-148) to achieve a gradual lattice matching graded layer, as a steep and abrupt change would result in a lattice mismatch and therefore lattice strain, as evidenced by Wanlass (paragraph 0007). The modification would result in the lattice constant of the metamorphic buffer increases from layer to layer in the direction of the second semiconductor solar cell by at least 0.003 Å.
 	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Further, with regards to the difference in doping concentrations, one of ordinary skill in the art would have recognize said parameter as a result effective variable and 
Regarding claim 4
	Lee teaches the solar cell stack as set forth above, wherein in two directly consecutive layers (see, for example, first buffer layer 141 and sub-graded layer 142) of the metamorphic buffer (14) [Fig. 2 and paragraph 0012], the two layers (141 and 142) have a different concentration of dopants (see, for example, adjacent co-doped layer 143 and sub-graded layer 142, wherein co-doped layer 143 is co-doped with two different impurities, one of which is at least one order higher than that of the other impurity, while the sub-graded layer 142 is doped with a single impurity) [paragraph 0012].
Further, with regards to the doping concentrations, one of ordinary skill in the art would have recognize said parameter as a result effective variable and would have found obvious to optimize the particular amount of dopants within the layers of the buffer in order to achieve the desired lattice/band gap grading profile across the layer.  Absent a showing of criticality or unexpected results with respect to the dopant concentration within the layers of the buffer (a result-effective variable), it would have 
Regarding claim 5
Lee teaches the solar cell stack as set forth above, wherein in two directly consecutive layers of the buffer, a difference in the concentration of the dopants is greater than a factor of five (the dopant concentration within all of the layers in the buffer 14 of Lee are in a range of from 1017 cm-3 to 1020 cm-3, therefore, a difference in dopant concentration greater than a factor of five is envisioned in Lee) [paragraph 0012].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Further, with regards to the difference in doping concentrations, one of ordinary skill in the art would have recognize said parameter as a result effective variable and would have found obvious to optimize the particular amount of dopants within the layers of the buffer in order to achieve the desired lattice/band gap grading profile across the layer.  Absent a showing of criticality or unexpected results with respect to the dopant concentration within the layers of the buffer (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in order to achieve the desired 
Regarding claim 6
Lee teaches the solar cell stack as set forth above, wherein the layers (142-148) of the metamorphic buffer (14) have an n-doping or a p-doping (sub-graded layers 142, 144, 146 and 148 are doped with an n-type dopant selected from Si, Se or S, while co-doped layers 143, 145 and 147 are co-doped with tellurium and an n-type dopant selected from Si, Se or S) [Lee, paragraph 0012]. 
Regarding claim 7
	Lee teaches the solar cell stack as set forth above, wherein Si, Te or Se are provided as n-type dopants [paragraph 0012].
Regarding claim 9
Modified Lee teaches the solar cell stack as set forth above, wherein the metamorphic buffer includes more than five layers (e.g. 9 layers) [Lee, paragraph 0012 and Fig. 2]. 
Regarding claim 10
	Lee teaches that the concentration of dopants in the sub-graded layers (142, 144, 146, and 148) of the buffer is between 1017/cm3 and 1x1020/cm3.  Therefore, one would have found obvious that the concentration of dopants within layers 142, 144, 146 and 148 may be the same.
One of ordinary skill in the art would have recognize said parameter as a result effective variable and would have found obvious to optimize the particular amount of dopants within the layers of the buffer in order to achieve the desired lattice/band gap 
Regarding claim 12
	Lee teaches that all of the layers within the buffer are n-doped.  Further, Lee is silent to the buffers being part of a p-n junction of a tunnel diode, therefore, in the absence of any indication that it is, it is assumed that it is not a tunnel diode/junction.  Therefore, the limitation "wherein the metamorphic buffer layers are not part of a p-n junction of a tunnel diode” is met.
Regarding claim 14
	Lee teaches the solar cell stack as set forth above [see Figs. 1-2], wherein the first semiconductor solar cell (12) and/or the second semiconductor solar cell (front/top 16) are made of the materials such as, for example,  GaAs and/or InGaAs and/or InGaP [paragraph 0011].  Lee further teaches a substrate layer (supporter 10) [Fig. 1 and paragraph 0011].  However, Lee is silent to the substrate layer comprising Ge or GaAs.
	Dimroth, similar to Lee, teaches a solar cell stack [Figs. 2-3] comprising mismatched subcells of materials such as GaAs and/or InGaAs and/or InGaP [Figs. 2-3, paragraphs 0033 and 0047], wherein materials such as Ge or GaAs can effectively perform as substrates for supporting semiconductor solar cells comprising materials such as GaAs and InGaAs [paragraph 0047], thereby providing adequate support.

Regarding claim 16
	Lee is silent to the hardness of each layer of the metamorphic buffer increasing from the first semiconductor solar cell towards the second semiconductor solar cell.
	Dimroth teaches a solar cell stack comprising a first semiconductor solar cell (semiconductor layer(s) underlying the buffer) and a second semiconductor solar cell (semiconductor layer(s) formed over the buffer), wherein the crystal hardness within the buffer layers should have a tendency to increase in order to minimize the density of penetrating dislocations [paragraphs 0025-0026].
The devices of Lee and Dimroth are analogous references in the field of solar cells. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each layer of the buffer in Lee to have a hardness that increasing from the first semiconductor solar cell towards the second semiconductor solar cell, as in Dimroth, in order to minimize the density of penetrating dislocations [Dimroth, paragraphs 0025-0026].
Regarding claim 17
	Lee teaches all of the lattice constants of the layers 142-148 of the metamorphic buffer layer (14) are larger than the first lattice constant (5.65 Å) because layers 142-
Regarding claim 18
	Lee teaches a solar cell stack (corresponding to solar cell 1 comprising a stacked structure including layers 10, 12, 14, 16 and 18) [Fig. 1 and paragraph 0011] comprising: 
a first semiconductor solar cell (bottom cell, 12) having a p-n junction made of a second material (e.g. GaAs) which has a first lattice constant (bottom cell 12 reads on the claimed “first semiconductor solar cell” because it comprises a middle p-n junction made of a semiconductor material such as, for example, GaAs which has a lattice constant of 5.65 Å as evidenced by Wanlass; Fig. 2, broken line 52) [Lee, Fig. 1 and paragraph 0011; Wanlass, Fig. 2];
a second semiconductor solar cell (middle cell, 16) having a p-n junction made of a first material (e.g. InGaAs) which has a second lattice constant (middle cell 16 reads on the claimed “second semiconductor solar cell” because it comprises a bottom p-n junction made of a semiconductor material such as, for example, InGaAs which has a 
Examiner notes that because Lee teaches that the plurality of solar cells have different lattice constants/bandgaps (reason for the incorporation of the buffer layer to minimize mismatch between the cells), said cells (e.g. 12 and 16) are made of different materials (the solar cells are matched by inserting a buffer layer having a lattice constant that transitions from one cell material to the other) [Lee, paragraphs 0011 and 0012], one would have found obvious to try choosing from the finite list of identified/predictable semiconductor materials disclosed in paragraph [0011] Lee with reasonable expectation of success in order to achieve a desired outcome i.e., preselected bandgap combination, and reasonably expect the device to work as intended [see MPEP 2143].
The first lattice constant is smaller than the second lattice constant because the first and second semiconductor solar cells, 12 and 16, are made of GaAs and InGaAs which have lattice constants of 5.65 Å and 5.74 Å respectively as evidenced by Wanlass [see Fig. 2 and paragraph 0035].  Therefore, the first lattice constant is 0.09 Å smaller than the second lattice constant.  
 Lee teaches a metamorphic buffer (corresponding to graded buffer layer 14) formed between the first semiconductor solar cell (12) and the second semiconductor solar cell (16) [Figs. 1-2 and paragraphs 0011-0012], wherein the metamorphic buffer includes least four directly adjacent layers (see, for example, layers 142-148) [Fig. 2 and paragraph 0012], the metamorphic buffer layer (14), made of at least four directly 
Lee further teaches that the lattice constants of the intervening sub-graded buffer layers (142, 144, 146, and 148) are gradually varied intermediately [Fig. 2 and paragraph 0012].  Further, the material composition of the co-doped layer is similar to or the same as the adjacent sub-graded layer that is before the co-doped layer [paragraph 0012]. Therefore, because the lattice constants of the first and second semiconductor solar cells are 5.65 Å and 5.74 Å respectively (as evidenced by Wanlass; Fig. 2) each lattice constant of the layers (142-148) of the metamorphic buffer (14) increases in a direction of the second semiconductor solar cell (16) [Lee, Fig. 2 and paragraph 0012; Wanlass, Fig. 2].
Lee teaches the at least four directly adjacent layers of the metamorphic buffer (14) have a doping (layers 142-148 are n-doped) [paragraph 0011], wherein the dopant concentration within the layers of the metamorphic buffer layer is less than 1E19N/cm3 throughout the metamorphic buffer (the dopant concentration within all of the layers in the buffer 14 of Lee are in a range of from 1017 cm-3 to 1020 cm-3) [paragraph 0012].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
With regards to the limitations “the dopant concentration increases in each consecutive layer by a range of between 1E16N/cm3 and 5E17N/cm3” and “wherein the concentration of dopants first increases over a sequence of the series of at least three 17 cm-3 to 1020 cm-3 [Paragrapgs 0012].
Further, one of ordinary skill in the art would have recognized the doping concentration within the layers of a metamorphic buffer as a result-effective variable.
Fetzer teaches that the doping concentrations within a graded buffer layer can be controlled to affect the structure by hardening the material, hindering both dislocation glide and possibly nucleation [paragraph 0012].
Absent a showing of criticality or unexpected results with respect to the dopant concentration within the layers of the buffer (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in order to achieve the desired structure of the material (hardness, dislocations, etc.).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
With regards to the limitation “each lattice constant of the at least four directly adjacent layers of the metamorphic buffer increases from the first semiconductor solar cell towards the second semiconductor solar cell”, Lee teaches that the lattice constant of the graded sub-layers are gradually varied by varying the indium contents [paragraph 0012].  Lee further teaches that the material composition of the co-doped intermediate layer is similar to or the same as the adjacent sub-graded layer which is just formed before the co-doped intermediate layer [paragraph 0012].  Therefore, each lattice 
Further, Guter teaches that the grading profile within a buffer layer (transition layer) can vary continuously or gradually changed [paragraph 0006].
Absent a showing of criticality or unexpected results with respect to lattice constant of each layer within the buffer (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in order to achieve the desired grading profile.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Modified Lee does not teach a last layer of the series of at least three directly adjacent layers of the metamorphic buffer having a lattice constant in a direction of the second semiconductor solar cell that is greater than the lattice constant of the second semiconductor solar cell.  Modified Lee does not teach the metamorphic buffer further comprising an additional layer disposed between the last layer of the series of at least three directly adjacent layers of the metamorphic buffer and the second semiconductor solar cell, wherein the lattice constant of the additional layer is equal to the lattice constant of the second semiconductor solar cell.
Dimroth teaches a buffer layer (corresponding to Regions A, B, C, Excess layer, and lattice adapted layer) positioned between a first semiconductor solar cell (see bottom semiconductor layers) and a second semiconductor solar cell (see top semiconductor layers) [Figs. 3A-3B], the buffer layer a series of at least three layers, the 
Dimroth also teaches an additional layer (corresponding to lattice adapted layer) disposed between the last layer (excess layer) of the series of at least three directly adjacent layers of the metamorphic buffer and the second semiconductor solar cell [[see Figs. 3A-3B and paragraph 0066], wherein the lattice constant of the additional layer (lattice adapted layer) is equal to the lattice constant of the second semiconductor solar cell (said layer is taught to be lattice-adapted to the adjacent semiconductor layer) [Dimroth, paragraph 0066], an wherein said layer is effective in minimizing the formation of dislocations at the surface [paragraphs 0002, 0011, 0023, 0025 and 0066].
The devices of Lee and Dimroth are analogous references in the field of solar cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the buffer layer of Lee to include a last layer having a larger lattice constant than that of the second solar cell and an additional layer between said last layer and the second semiconductor solar cell so 
With regards the limitation “wherein the additional layer has the same dopant concentration as the last layer of the series of at least three directly adjacent layers”, one of ordinary skill in the art would have recognize said parameter as a result effective variable.   Absent a showing of criticality or unexpected results with respect to the dopant concentration within the layers of the buffer (a result-effective variable), it would have found obvious to optimize the particular amount of dopants within each layers of the buffer (including the excess and the additional layer) in order to achieve the desired structure/strain relaxation within the material [Fetzer, paragraph 0012].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0220190, Lee et al. in view of US 2012/0138130, Guter et al. and WO2014/111314, Dimroth et al. with US 20150325711 used as an English language equivalent, further in view of US 2004/0079408, Fetzer et al. with evidentiary support provided by US 2006/0144435, Wanlass et al. as applied to claims 1, 3-7, 9-12, 14 and 16-18 above, and further in view of US 2010/0122724, Cornfeld et al.
All the limitations of claim 1, from which claim 15 depends, has been set forth above.
Regarding claim 15
	The limitation "all semiconductor solar cells are monolithically integrated" is considered a product by process limitation.  Therefore, said limitation does not 
It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
	Lee is silent to an optical rear-view mirror being formed.
	Cornfeld teaches forming a rear mirror layer in order to reduce the absorption of light that passes through the cell [paragraph 0098].
	Lee and Cornfeld are analogous inventions in the field of solar cell stacks with metamorphic buffer layers.  It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the solar cell stack of Lee to include a rear-view mirror in order to reduce the absorption of light that passes through the cell (i.e., the light will be reflected back towards the active layers of the stack) [Cornfeld, paragraph 0098].



Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. 
Applicant argues that the current teaching of the prior art asserts that the highest possible dopant concentration for a correspondingly high layer hardness should be aimed for. 
Applicant argues that high doping applies in particular to the edge area (i.e., the final layers or layers adjoining the upper solar cell) since it is precisely here that the spread of dislocations must be prevented as completely as possible.
Applicant further argues that a reduction in the dopant concentration and, as a result, a reduction in hardness in the top layer or layers of the buffer and the resulting advantages contradict the current teachings of the prior art.
Examiner respectfully disagrees.  Applicant’s arguments are not commensurate with the rejection.  Specifically, Applicant has not addressed the modification of the metamorphic buffer in Lee with the excess layer and the additional lattice adapted layer of Dimroth.  Dimroth recognizes that most buffer structures in solar cells are used to effect a transition from a smaller lattice constant to a larger lattice constant, wherein the crystal hardness thereby initially increases then however decreases after a specific composition of the buffer structures [paragraph 0016].  
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The 
	Further in the absence of criticality or unexpected results with respect to the dopant concentration within the layers of the buffer (a result-effective variable), it would have found obvious to optimize the particular amount of dopants within each layers of the buffer (including the excess and the additional layer) in order to achieve the desired structure/strain relaxation within the material [Fetzer, paragraph 0012].    One of ordinary skill would have found obvious to optimize the doping such that the desired lattice profile as set forth in Dimroth is achieved thereby providing the advantageous effects of growing a relaxed structure with minimized formation of dislocations at the surface [paragraphs 0002, 0011, 0023, 0025 and 0066]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721